AT&T MASTER AGREEMENT
MA Reference No. ____________  

CUSTOMER (“Customer”) AT&T (“AT&T”) Convera Corp. AT&T Corp. CUSTOMER Address
AT&T Address 1921 Gallows Road 55 Corporate Drive, Bridgewater, NJ 08807 Vienna
  VA 22182 USA   CUSTOMER Contact AT&T Contact Name: Joe Robertson Master
Agreement Support Team Title: Director Email:  mast@att.com Telephone: (760)
930-7675   Fax:   Email: jrobertson@convera.com  

 
This Agreement consists of the attached General Terms and Conditions and all
schedules, exhibits and service order attachments (“Attachments”) appended
hereto or subsequently signed by the parties, and that reference this Agreement
(collectively, this “Agreement”). In the event of conflict among terms, the
order of priority shall be the Attachments, then the General Terms and
Conditions and then any Service Guide that is incorporated by reference into an
Attachment.
 
This Agreement shall become effective when signed by authorized representatives
of both parties and shall continue in effect for as long as any Attachment
remains in effect, unless earlier terminated in accordance with the provisions
of this Agreement. The term of each Attachment is stated in the Attachment.
 

AGREED: AGREED:       CUSTOMER:    Convera Corp.   AT&T:  AT&T Corp.       By:
____________________________________   By: ____________________________________
                (Authorized Signature)                   (Authorized Signature)
      _______________________________________  
_______________________________________ (Typed or Printed Name)   (Typed or
Printed Name)       _______________________________________  
_______________________________________ (Title)   (Title)      
_______________________________________  
_______________________________________ (Date)   (Date)      

  Page 1 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




AT&T MA Reference No. __________  

The following terms and conditions shall apply to the provision and use of
Services provided by AT&T pursuant to this Agreement.

Any AT&T Affiliate or Customer Affiliate may sign an Attachment in its own name
and such Affiliate contract will be considered a separate, but associated,
contract, incorporating these General Terms and Conditions (with the Affiliate
being substituted for AT&T and Customer, as applicable); provided, however, that
AT&T and Customer shall be responsible for their respective Affiliates’
performance pursuant to such Affiliate contract.

1.0    DEFINITIONS

1.1      “Affiliate” of a party means any entity that controls, is controlled by
or is under common control with such party.

1.2      “AT&T”, for purposes of all remedies and limitations of liability set
forth in this Agreement or any Attachment means AT&T, its Affiliates, and its
and their employees, directors, officers, agents, representatives,
subcontractors, interconnection service providers and suppliers.

1.3      “AT&T Software” means all Software other than Third-Party Software.

1.4      “Content” means information (excluding AT&T information) made
available, displayed or transmitted (including, without limitation, information
made available by means of an HTML “hot link”, a third party posting or similar
means) in connection with a Service, including all trademarks, service marks and
domain names contained therein, Customer and User data, and the contents of any
bulletin boards or chat forums, and, all updates, upgrades, modifications and
other versions of any of the foregoing.

1.5      “Customer”, for purposes of all remedies and limitations of liability
set forth in this Agreement or any Attachment means Customer, its Affiliates,
and its and their employees, directors, officers, agents, and representatives.

1.6      “Damages” means collectively all injury, damage, liability, loss,
penalty, interest and expense incurred.

1.7      “INFORMATION” means proprietary information of either party that is
disclosed to the other party in the course of performing this Agreement,
provided such information (except for Content) is in written or other tangible
form that is clearly marked as “proprietary” or “confidential”, 

1.8      “Marks” means each party’s trade names, logos, trademarks, service
marks or other indicia of origin.

1.9      “Service” means the service and/or equipment provided under the
applicable Attachment.

1.10    “Service Guide” means the applicable portion of a Service Guide that is
expressly identified and incorporated in an Attachment.

1.11    “Software” means all software and associated written and electronic
documentation and data furnished pursuant to the Attachments.

1.12    “Third-Party Software” means Software that bears a copyright notice of
an unrelated third party.

1.13    “User” means anyone who uses or accesses any Service purchased by
Customer under this Agreement, including Customer Affiliates, but excluding
unauthorized parties that use or access a Service without Customer’s knowledge
and after Customer has taken commercially reasonable steps to prevent such
unauthorized access.

2.0    CHARGES AND BILLING

2.1    Customer shall pay AT&T for Customer’s and Users’ use of the Services at
the rates and charges specified in the Attachments, without deduction, setoff or
delay for any reason. Charges set forth in the Attachments are exclusive of any
applicable taxes. At Customer’s request and with AT&T’s consent (which may be
withheld if AT&T determines there would be operational impediments or an
inability to claim tax credits), Customer’s Affiliates will be invoiced
separately and AT&T will accept payment from such Affiliates; provided, however,
Customer is responsible if its Affiliate does not pay charges in accordance with
this Agreement. AT&T may require Customer to tender a deposit, as determined by
AT&T in its reasonable discretion. AT&T will rely upon commercially reasonable
factors to determine the need for and amount of any deposit. Such factors may
include, but are not limited to, payment history, number of years in business,
history of service with AT&T, bankruptcy history, current account treatment
status, financial statement analysis, commercial credit bureau rating,
commitment levels and anticipated monthly charges.

2.2    Customer shall pay all taxes (excluding those on AT&T’s net income),
duties, levies, shipping charges and other similar charges (and any related
interest and penalties) relating to the sale, transfer of ownership,
installation, license, use or provision of the Services, except to the extent a
valid tax exemption certificate is provided by Customer to AT&T prior to the
delivery of Services. To the extent Customer is required to withhold or deduct
non-U.S. income taxes from payments due to AT&T, Customer shall use reasonable
commercial efforts to reduce such tax to the maximum extent possible giving
effect to the applicable Tax Convention and shall furnish AT&T with such
evidence as may be required by U.S. taxing authorities to establish that such
tax has been paid so that AT&T may claim any applicable credit.

2.3    Payment is due within thirty (30) days after the date of the invoice and
must refer to the invoice number. Charges will be quoted and invoices shall be
paid in U.S. dollars, except where a particular Attachment provides for local
currency quoting, invoicing and payment. Restrictive endorsements or other
statements on checks accepted by AT&T will not apply. Customer shall reimburse
AT&T for all costs (including reasonable attorney fees) associated with
collecting delinquent or dishonored payments. Where payments are overdue, AT&T
may assess interest charges at the lower of 1.5% per month (18% per annum) or
the maximum rate allowed by law.

2.4    Customer shall not be responsible for payment of charges invoiced more
than six (6) months after close of the billing month in which the charges were
incurred, except for 0+ calls of any type. Customer must provide written notice
to AT&T specifically identifying all disputed charges and the reason for
nonpayment, within six (6) months after the date of the affected invoice, or
else Customer waives the dispute. Payment of such disputed charges will not be
considered overdue pending investigation by AT&T, provided that nothing herein
shall absolve Customer from promptly paying all undisputed charges and
submitting reasonable security for payment of

  Page 2 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




AT&T MA Reference No. __________  

any withheld amounts upon demand by AT&T. Payment of any disputed charges that
are determined by AT&T to be correct as a result of such investigation must be
paid within fifteen (15) days of AT&T’s notice to Customer. If Customer fails to
pay within that timeframe or if AT&T, in its reasonable judgment, determines
that Customer’s dispute was without reasonable basis and in bad faith, then AT&T
may assess interest charges calculated from the date that payment was originally
due, at the lower of 1.5% per month (18% per annum) or the maximum rate allowed
by law, plus reasonable attorneys’ fees.

3.0    RESPONSIBILITIES OF THE PARTIES

3.1    AT&T agrees to provide Services to Customer in accordance with this
Agreement, subject to the geographic and technical scope of the Services and
availability of necessary facilities.

3.2    Each party shall comply with all applicable laws and regulations.

3.3    AT&T grants to Customer the right to permit Users to access and use the
Services, provided that Customer shall remain solely responsible for such access
and use.

4.0    USE OF INFORMATION

4.1    This Agreement shall be deemed to be AT&T and Customer’s INFORMATION.
Customer’s Content shall be deemed to be Customer’s INFORMATION.

4.2    Each party’s INFORMATION shall, for a period of three (3) years following
its disclosure (except in the case of Software, for an indefinite period): (i)
be held in confidence; (ii) be used and transmitted between countries only for
purposes of performing this Agreement (including in the case of AT&T, the
ability to monitor and record Customer’s transmissions in order to detect fraud,
check quality, and to operate, maintain and repair the Services) and using the
Services; and (iii) not be disclosed except to the receiving party’s employees,
agents and contractors having a need-to-know (provided that such agents and
contractors are not direct competitors of the other party and agree in writing
to use and disclosure restrictions as restrictive as this Article 4), or to the
extent required by law (provided that prompt advance notice is provided to the
disclosing party to the extent practicable).

4.3    The restrictions in this Article shall not apply to any information
that: (i) is independently developed by the receiving party; or (ii) is lawfully
received by the receiving party free of any obligation to keep it confidential;
or (iii) becomes generally available to the public other than by breach of this
Agreement.

4.4    Both parties agree to comply with privacy laws applicable to their
respective businesses. Customer shall obtain any User consents legally required
relating to handling of User’s Content. If Customer believes that, in the course
of providing Services under this Agreement, AT&T will have access to data
Customer does not want AT&T personnel to comprehend, Customer should encrypt
such data so that it will be unintelligible.

5.0    PUBLICITY AND MARKS

5.1    Neither party may issue any public statements or announcements relating
to this Agreement without the prior written consent of the other party.

5.2    Each party agrees not to display or use, in advertising or otherwise, any
of the other party’s Marks without the other party’s prior written consent,
provided that such consent may be revoked at any time.

6.0    SOFTWARE

6.1    AT&T grants Customer a personal, non-transferable and non-exclusive
license (without the right to sublicense) to use Software, in object code form,
solely in connection with the Services and solely in accordance with applicable
written and electronic documentation. Customer will refrain from taking any
steps to reverse assemble, reverse compile or otherwise derive a source code
version of the Software. The Software shall at all times remain the sole and
exclusive property of AT&T or its suppliers.

6.2    Customer shall not copy or download AT&T Software, except that Customer
shall be permitted to make two (2) copies of AT&T Software, one for archive and
the other for disaster recovery purposes. Any copy must contain the same
copyright notices and proprietary markings as the original Software.

6.3    Customer shall assure that Customer’s Users comply with the terms and
conditions of this Article 6.

6.4    The term of the license granted hereunder shall be coterminous with the
Attachment which covers the Software and/or related Services.

6.5    Customer agrees to comply with the terms and conditions that are provided
with any Third-Party Software and, in the event of a conflict, such Third-Party
terms and conditions will take precedence over this Article 6 as to such Third
Party Software. AT&T will pass through to Customer any warranties available from
its Third Party Software suppliers, to the extent that AT&T is permitted to do
so under its contracts with those suppliers.

6.6    AT&T warrants that all AT&T Software will perform substantially in
accordance with its applicable published specifications for the term of the
Attachment that covers the Software. If Customer returns to AT&T, within such
period, any AT&T Software that does not comply with this warranty, then AT&T, at
its option, will either repair or replace the portion of the AT&T Software that
does not comply or refund any amount Customer prepaid for the time periods
following return of such failed or defective AT&T Software to AT&T. This
warranty will apply only if the AT&T Software is used in accordance with the
terms of this Agreement and is not altered, modified or tampered with by
Customer or Users.

7.0    ADJUSTMENTS TO MINIMUM ANNUAL REVENUE COMMITMENTS

In the event of a business downturn beyond Customer’s control, or a corporate
divestiture, merger, acquisition or significant restructuring or reorganization
of Customer’s business, or network optimization using other AT&T Services, or
reduction of AT&T’s rates and charges, or force majeure events, any of which
significantly impairs Customer’s ability to meet Customer’s minimum annual
revenue commitments, if any, under an Attachment, AT&T will offer to adjust the
affected minimum annual revenue commitments so as to reflect Customer’s reduced
traffic volumes, after taking into account the effect of such a reduction on
AT&T’s costs and the AT&T prices that would otherwise be available at the
revised minimum

  Page 3 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




AT&T MA Reference No. __________  

annual revenue commitment levels. If the parties reach mutual agreement on
revised minimum annual revenue commitments, AT&T will amend or replace the
affected Attachment, as applicable. Notwithstanding the foregoing, this
provision shall not apply to a change resulting from a decision by Customer to
transfer portions of Customer’s traffic or projected growth to service providers
other than AT&T. Customer must give AT&T written notice of the conditions
Customer believes will require the application of this provision. This provision
does not constitute a waiver of any charges, including, but not limited to,
monthly recurring charges and shortfall charges, incurred by Customer prior to
amendment or replacement of the affected Attachment.

8.0    FORCE MAJEURE

Neither AT&T nor Customer shall be liable for any delay, failure in performance,
loss or damage due to: fire, explosion, power blackout, earthquake, flood, the
elements, strike, embargo, labor disputes, acts of civil or military authority,
war, acts of God, acts or omissions of carriers or suppliers, acts of regulatory
or governmental agencies, or other causes beyond such party’s reasonable
control, whether or not similar to the foregoing.

9.0    LIMITATIONS OF LIABILITY

9.1    EITHER PARTY’S ENTIRE LIABILITY AND THE OTHER PARTY’S EXCLUSIVE REMEDIES,
FOR ANY DAMAGES CAUSED BY ANY SERVICE DEFECT OR FAILURE, OR FOR OTHER CLAIMS
ARISING IN CONNECTION WITH ANY SERVICE OR OBLIGATIONS UNDER THIS AGREEMENT SHALL
BE:

(i)      FOR BODILY INJURY OR DEATH TO ANY PERSON, OR REAL OR TANGIBLE PROPERTY
DAMAGE, NEGLIGENTLY CAUSED BY A PARTY, OR DAMAGES ARISING FROM THE WILLFUL
MISCONDUCT OF A PARTY OR ANY BREACH OF ARTICLES 4 OR 5, THE OTHER PARTY’S RIGHT
TO PROVEN DIRECT DAMAGES;

(ii)     FOR DEFECTS OR FAILURES OF SOFTWARE, THE REMEDIES SET FORTH IN ARTICLE
6;

(iii)    FOR INTELLECTUAL PROPERTY INFRINGEMENT, THE REMEDIES SET FORTH IN
ARTICLE 11;

(iv)    FOR DAMAGES OTHER THAN THOSE SET FORTH ABOVE AND NOT EXCLUDED UNDER THIS
AGREEMENT, EACH PARTY’S LIABILITY SHALL BE LIMITED TO PROVEN DIRECT DAMAGES NOT
TO EXCEED PER CLAIM (OR IN THE AGGREGATE DURING ANY TWELVE (12) MONTH PERIOD) AN
AMOUNT EQUAL TO THE TOTAL NET CHARGES INCURRED BY CUSTOMER FOR THE AFFECTED
SERVICE IN THE RELEVANT COUNTRY DURING THE THREE (3) MONTHS PRECEDING THE MONTH
IN WHICH THE DAMAGE OCCURRED. THIS SHALL NOT LIMIT CUSTOMER’S RESPONSIBILITY FOR
THE PAYMENT OF ALL PROPERLY DUE CHARGES UNDER THIS AGREEMENT.

(v)     THE LIMITATIONS IN THIS SECTION 9.1 ARE NOT INTENDED TO PRECLUDE A PARTY
FROM SEEKING INJUNCTIVE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN THE
EVENT OF A VIOLATION BY THE OTHER PARTY OF ARTICLE 4 OR ARTICLE 5 OR CUSTOMER’S
VIOLATION OF ARTICLE 6.

9.2    EXCEPT FOR THE PARTIES’ ARTICLE 11 OBLIGATIONS, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
RELIANCE OR SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOST
PROFITS, ADVANTAGE, SAVINGS OR REVENUES OF ANY KIND OR INCREASED COST OF
OPERATIONS.

9.3    AT&T SHALL NOT BE LIABLE FOR ANY DAMAGES ARISING OUT OF OR RELATING TO:
INTEROPERABILITY, ACCESS OR INTERCONNECTION OF THE SERVICES WITH APPLICATIONS,
EQUIPMENT, SERVICES, CONTENT OR NETWORKS PROVIDED BY CUSTOMER OR THIRD PARTIES;
SERVICE LEVELS, DELAYS OR INTERRUPTIONS (EXCEPT WHERE A CREDIT IS EXPLICITLY SET
FORTH IN AN ATTACHMENT OR SERVICE GUIDE) OR LOST OR ALTERED MESSAGES OR
TRANSMISSIONS; OR, UNAUTHORIZED ACCESS TO OR THEFT, ALTERATION, LOSS OR
DESTRUCTION OF CUSTOMER’S, USERS’ OR THIRD PARTIES’ APPLICATIONS, CONTENT, DATA,
PROGRAMS, INFORMATION, NETWORK OR SYSTEMS.

9.4    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, AT&T MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT OR ANY REPRESENTATION OR WARRANTY ARISING BY
USAGE OF TRADE, COURSE OF DEALING OR COURSE OF PERFORMANCE.

9.5    THE LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT SHALL APPLY: (i)
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE; AND (ii) WHETHER OR NOT DAMAGES WERE FORESEEABLE. THESE LIMITATIONS
OF LIABILITY SHALL SURVIVE FAILURE OF ANY EXCLUSIVE REMEDIES PROVIDED IN THIS
AGREEMENT.

10.0    TERMINATION

10.1    If a party fails to perform or observe any material term or condition of
this Agreement and the failure continues unremedied for thirty (30) days after
receipt of written notice, the other party may terminate or suspend for cause
any Service components affected by the breach.

10.2    An Attachment may be terminated immediately upon written notice by
either party if the other party has violated the other party’s Marks or
materially breached any provision of Article 4, or by AT&T due to a material
breach by Customer of any provision of Article 6. 10.3 AT&T may amend an
applicable Tariff or Service Guide from time to time consistent with this
Agreement, provided, however, that if AT&T revises an applicable Tariff or
Service Guide in a manner that is material and adverse to Customer and AT&T does
not effect revisions that remedy such adverse and material effect within thirty
(30) days after receipt of written notice from Customer, then Customer may, as
its sole remedy, elect to terminate the affected Service components on thirty
(30) days’ written notice, given not later than ninety (90) days after Customer
first learns of the event(s) giving rise to the termination

  Page 4 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




AT&T MA Reference No. __________  

right. However, a revision to a Tariff or Service Guide shall not be considered
material and adverse to Customer if (i) it affects only Services or Service
components not in substantial use by Customer at the time of the revision or
(ii) it changes Rates and Charges that are not fixed (stabilized) in an
Attachment.

10.4    Termination Charges, if any, shall be as specified in an Attachment, in
the event that AT&T terminates under Section 10.1 or 10.2, or Customer
terminates for convenience.

10.5    Termination by either party of an Attachment does not waive any other
rights or remedies it may have under this Agreement. Termination or suspension
of an Attachment shall not affect the rights and obligations of the parties
under any other Attachment.

11.0 FURTHER RESPONSIBILITIES

11.1    AT&T agrees to defend or settle any claim against Customer and to pay
all Damages that a court may award against Customer, in any suit that alleges a
Service infringes any patent, trademark, copyright or trade secret, except where
the claim or suit arises out of or results from: Customer’s or User’s Content;
modifications to the Service or combinations of the Service with non-AT&T
services or products, by Customer or others; AT&T’s adherence to Customer’s
written requirements; or, use of the Service in violation of this Agreement.
Customer agrees to defend or settle any claim against AT&T and to pay all
Damages that a court may award against AT&T in any suit that alleges a Service
infringes any patent, trademark, copyright or trade secret, due to any of the
exceptions in the preceding sentence.

11.2    Whenever AT&T is responsible under Section 11.1, AT&T may at its option
either procure the right for Customer to continue using, or may replace or
modify the alleged infringing Service so that the Service becomes noninfringing,
but if those alternatives are not reasonably achievable, AT&T may terminate the
affected Service without liability other than as stated in Section 11.1.

11.3    AT&T’s obligations and indemnities under this Agreement run exclusively
to Customer and are not intended to extend to third parties that may use or be
affected by Customer’s use of the services. Where Customer authorizes or permits
third parties to utilize the Services, it is Customer’s responsibility to limit
its liability to such parties, and, therefore, except to the extent AT&T is
obligated to indemnify Customer under this Article 11, Customer agrees to defend
or settle any claim against AT&T by such parties and to pay all Damages that a
court may award against AT&T in any suit brought by such parties.

11.4    The indemnified party under this Article 11: (i) must notify the other
party in writing promptly upon learning of any claim or suit for which
indemnification may be sought, provided that failure to do so shall have no
effect except to the extent the other party is prejudiced thereby; (ii) shall
have the right to participate in such defense or settlement with its own counsel
and at its sole expense, but the other party shall have control of the defense
or settlement; and (iii) shall reasonably cooperate with the defense.

12.0    EXPORT CONTROL

12.1    The parties acknowledge that equipment, products, Software, and
technical information (including, but not limited to, technical assistance and
training) provided under this Agreement may be subject to export laws and
regulations, and any use or transfer of the equipment, products, Software, and
technical information must be in compliance with all applicable regulations. The
parties will not use, distribute, transfer, or transmit the equipment, products,
Software, or technical information (even if incorporated into other products)
except in compliance with all applicable export regulations. If requested by
either party, the other party agrees to sign written assurances and other
export-related documents as may be required to comply with all applicable export
regulations.

12.2    In the event any necessary export license cannot be obtained within six
(6) months after application therefor, neither party shall have further
obligations with respect to providing or purchasing and, if applicable, Customer
shall return to AT&T, the equipment, products, Software, or technical
information that is the subject matter of the unsuccessful export application.

13.0    GENERAL PROVISIONS

13.1    Any supplement to or modification or waiver of any provision of this
Agreement must be in writing and signed by authorized representatives of both
parties. A waiver by either party of any breach of this Agreement shall not
operate as a waiver of any other breach of this Agreement.

13.2    This Agreement may not be assigned by either party without the prior
written consent of the other, except that either party may, without the other
party’s consent, assign this Agreement or such portions of any Attachment that
relate to Services provided in a particular country, to a present or future
Affiliate or successor, provided that any such assignment shall be contingent
upon the assignor remaining responsible for the performance of its assignee and
AT&T determining Customer’s assignee(s) to be creditworthy and in compliance
with any eligibility criteria for the Services. AT&T may subcontract work to be
performed under this Agreement, but shall retain responsibility for all such
work.

13.3    If any portion of this Agreement is found to be invalid or unenforceable
or if, notwithstanding Section 13.6, local law mandates a different
interpretation or result, the remaining provisions shall remain in effect and
the parties shall negotiate in good faith to substitute for such invalid,
illegal, or unenforceable provision a mutually acceptable provision consistent
with the original intention of the parties.

13.4    Any legal action arising in connection with this Agreement must begin
within two (2) years after the cause of action arises.

13.5    All required notices under this Agreement shall be in writing and either
mailed by certified or registered mail, postage prepaid return receipt
requested, sent by express courier or hand delivered and addressed to each party
at the address set forth on the cover page of this Agreement or, if the notice
relates to a specific Attachment, the address set forth in such Attachment, or
such other address that a party indicates in writing.

13.6    The construction, interpretation and performance of this Agreement shall
be governed by the substantive law

  Page 5 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




AT&T MA Reference No. __________  

of the State of New York, excluding its choice of law rules, and applicable laws
and regulations of the United States of America. The United Nations Convention
on Contracts for International Sale of Goods shall not apply. The parties
consent to the exclusive jurisdiction of the courts located in New York City,
USA.

13.7    This Agreement does not provide any third party (including Users) with
any remedy, claim, liability, reimbursement, cause of action or other right or
privilege.

13.8    The respective obligations of Customer and AT&T, which by their nature
would continue beyond the termination or expiration of any Attachment or this
Agreement, including, without limitation, the obligations regarding Use of
Information, Publicity and Marks, Further Responsibilities and Limitations of
Liability, shall survive termination or expiration.

13.9    The authentic language of this Agreement is English. In the event of a
conflict between this Agreement and any translation, the English version will
take precedence.

13.10    THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SERVICES. THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS,
PROPOSALS, REPRESENTATIONS, STATEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL CONCERNING THE SERVICES, OR THE RIGHTS AND OBLIGATIONS RELATING TO THE
SERVICES. THIS AGREEMENT SHALL NOT BE MODIFIED, OR SUPPLEMENTED BY ANY WRITTEN
OR ORAL STATEMENTS, PROPOSALS, REPRESENTATIONS, ADVERTISEMENTS, SERVICE
DESCRIPTIONS OR CUSTOMER’S PURCHASE ORDER FORMS NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT OR AN ATTACHMENT.

  Page 6 of 6 AT&T and Customer Proprietary    

--------------------------------------------------------------------------------




[attlogo.jpg]   AT&T MA Ref No._____________   AT&T SA Ref No._____________ AT&T
ENTERPRISE HOSTING
SCHEDULE 6 - PRICING SCHEDULE        

 

Customer

 

Convera Corp.

         

Facility

 

San Diego II (Koll) - SAN2

 

Order Type

 

Client Managed

 

Approved Date

 

08/09/2004

 

Ref Id

 

20040707JL15570 ( U0084982.pdf )

 

Contract Term

 

24 Months

 

Date Created

 

08/10/2004

 

Schedule 6 - Pricing Schedule specifies the pricing for the AT&T Enterprise
Hosting Service You have ordered. This includes all components of Your Service,
space, one-time service set-up and installation fees, and any other recurring
service fees. These Services will be provided under the terms of the Service
Order Attachment and any relevant Addendums.

Additional Charges: Additional charges may apply for services and support
rendered in excess of what is contained in Schedule 6 - Pricing Schedule. You
and AT&T will mutually agree upon these charges before any such services or
support is rendered. Please refer to the Service Guide and Statement of Work for
specific details.

You are responsible for any applicable sales tax, and for a 1% shipping and
handling fees associated with Your Purchased Equipment. AT&T is not responsible
for any delays associated with Purchased Equipment. Service fees are quoted for
each of the following components:

Installation and Setup Fees: These include Installation and set-up of one or
more server system(s), server component(s), Software and/or any rack or other
space configurations.

Bandwidth: This includes additional committed bandwidth per server or server
cluster, including the option to burst to the full bandwidth available to You
based on Your configuration.

Rental: This includes any rental of equipment, server components and/or software
provided by AT&T

Monitoring and Management: This includes bandwidth, network access (ping) and
web service (port 80).

Rack Space: This includes any standard and non-standard space which is
configured for Your Service within the Internet Data Center.

SIGNATURE BELOW BY AUTHORIZED REPRESENTATIVE IS YOUR CONSENT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

Customer Convera Corp. AT&T Signature   Signature Print Name   Print Name Title
  Title Date   Date




Page 1of 3

--------------------------------------------------------------------------------




[attlogo.jpg]   AT&T MA Ref No._____________   AT&T SA Ref No._____________ AT&T
ENTERPRISE HOSTING
SCHEDULE 6 - PRICING SCHEDULE         

Description NRC

 

Description MRC

  Unit Price
NRC   Unit Price
MRC  

Qty

 

Total
NRC

 

Total
MRC

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

SECTION 1. FACILITIES

                                 

Rack Space

                                     

(Part# 155) 4 Post Rack

                             

(Part# 174) Install 4 Post Rack(s) 

 

(s) caged

 

$

310.00

 

$

690.00

 

5

 

$

1,550.00

 

$

3,450.00

     

Prices include special discounts.

                                                                     

In month 5, Additional

                                 

31-rack cage extension

                                 

will be added to

                                 

the original 5-rack

                                 

cage. The additional 31-

                                 

rack cage will be billed

                                 

at NRC $310 and MRC $690

                             

(Part# 350) Install Custom Cage

 

per rack. Total cost of

 

$

.00

 

$

.00

     

$

.00

 

$

.00

     

additional 31-rack cage

                                 

will be NRC $9610 and

                                 

MRC $21390. This amount

                                 

to be billed beginning

                                 

in Month 5 of this

                                 

Attachment.

                                 

Prices include special discounts.

                                                                 

Additional Power

                                                                     

(Part# 269) Install (active) 110V

 

(Part# 205) 110V 20Amp

                             

20Amp circuit(s)

 

circuit(s)

 

$

155.00

 

$

240.00

 

12

 

$

1,860.00

 

$

2,880.00

     

Prices include special discounts.

                                                                     

In month 5, an

                                 

additional 78 active

                                 

110V 20Amp circuit(s)

                                 

will be provisioned in

                                 

the additional 31-rack

                                 

cage. Price per circuit

                                 

is NRC $155 and MRC

                             

(Part# 269) Install (active) 110V

 

$240. Total price for

                             

20Amp circuit(s)

 

the additional 78 active

 

$

.00

 

$

.00

     

$

.00

 

$

.00

     

110V/20 circuits is NRC

                                 

$12090 and MRC $18720.

                                 

This amount

                                 

to be billed beginning

                                 

in Month 5 of this

                                 

Attachment.

                                 

Prices include special discounts.

                                                                 

(Part# 269) Install (active/passive)

 

(Part# 206) 220V 30Amp

                             

220V 30Amp single phase

 

single phase circuit(s)

 

$

620.00

 

$

720.00

 

1

 

$

620.00

 

$

720.00

 

circuit(s)

 

Prices include special discounts.

                                                                     

In month 5, an

                                 

additional 5 redundant

                                 

220V 30Amp circuit pairs

                                 

will be provisioned in

                                 

the additional 31-rack

                                 

cage. Price per circuit

                                 

pair is NRC $620 and MRC

                             

(Part# 269) Install (active/passive)

 

$720. Total price for

 

$

.00

 

$

.00

     

$

.00

 

$

.00

 

220V 30Amp single phase

 

the additional 5

                             

circuit(s)

 

redundant 220V/20A

                                 

circuit pairs is NRC

                                 

$3100 and MRC $3600.

                                 

This amount

                                 

to be billed beginning

                                 

in Month 5 of this

                                 

Attachment.

                                                                 

SECTION 2. CONNECTIVITY

                                 

Front-End Connectivity

                                 




Page 2 of 3

--------------------------------------------------------------------------------




[attlogo.jpg]   AT&T MA Ref No._____________   AT&T SA Ref No._____________ AT&T
ENTERPRISE HOSTING
SCHEDULE 6 - PRICING SCHEDULE         

    (Part# 053)Two-(2)Mbps                                   customer committed
                                 

rate (CIR) burstable on

                             

N/A

 

a Fast Ethernet at an

 

$

.00

 

$

100.00

 

2

 

$

.00

  $

200.00

     

additional $150 per 1Mbps

                                 

Price includes special discount.

                                                                     

In month 5, CIR will be

                                 

increased to 150 Mbps

                                 

CIR. The bandwidth will

                                 

be priced at a MRC of

                                 

$100 per Mbps with

                                 

burstable rate of $130

                             

N/A

 

per Mbps. Total cost of

 

$

$.00

 

$

.00

     

$

.00

  $

.00

     

150 Mbps CIR will be NRC

                                 

$0 and MRC $15000. This

                                 

amount to be billed

                                 

beginning in Month 5 of

                                 

this Attachment.

                                 

Price includes special discount.

                                                                     

In month 5, 2 Gigabit

                                 

Ethernet WAN handoffs

                                 

will be added to the

                             

(Part# 414) Additional WAN

 

Customer deployement to

                             

Connectivity Gigabit Ethernet

 

support the increase in

 

$

$.00

 

$

.00

     

$

.00

  $

.00

 

handoff

 

CIR. The cost per

                                 

handoff is NRC $0 and

                                 

MRC $0.

                                 

Price includes special discount.

                                                                 

SECTION 11. REMOTE HANDS SERVICE

                             

Remote Hands Service

                                                                         

(Part# 967) Remote Hands

                                 

Service On

                                 

Demand @ $220 per hour

                             

N/A

 

(no charge for

 

$

$.00

 

$

.00

     

$

.00

  $

.00

     

AT&T Managed and AT&T

                                 

Enhanced Managed

                                  Customers)                                    
                              Grand Total  

$

4,030.00

  $

7,250.00

 

 

Special Comments Section:

ADDITIONAL COMMENTS....(Comments):

 

  Discounting provided herein is dependent upon Customer purchasing no less than
an additional cage extension of 31-racks, an additional 78 active 110V/20A
circuits, an additional 5 redundant 220V/30A circuit pairs, and an increase in
bandwidth CIR to 150 Mbps no later than month five (5) of this Attachment. All
changes to the environment and billing will be triggered with a change order.




Page 3 of 3

--------------------------------------------------------------------------------




[attlogo.jpg]   AT&T MA Reference No. __________     AT&T Enterprise Hosting
Service
Service Order Attachment        

CUSTOMER Legal Name (“Customer”)   AT&T Corp. (or enter AT&T signing entity)
(“AT&T”)   AT&T Sales Contact Name
o Primary Contact Convera Corp.   AT&T Corp.     Name: Arthur M. Chaite CUSTOMER
Address   AT&T Corp. Address and Contact   AT&T Sales Contact Information 1921
Gallows Road
Vienna
VA USA
22182   55 Corporate Drive
Bridgewater , New Jersey 08807
Attn: Master Agreement Support Team

Email:   mast@att.com
url:        http://ma.kweb.att.com/
Fax:       908-658-2562

Notice of termination by Customer must also be
sent to:  

9805 Scranton Rd., Suite 150
San Diego , CA 92121
Attn: AT&T ENS Customer Quality Care   Address:
3033 Chain Bridge Road
Oakton
VA USA
22185

Fax: 703-691-5101
Email: chaiteiii@att.com
Sales/Branch Manager: Stapleton
Sales Strata (if applicable): Select
Sales Region: Argy CUSTOMER Contact   AT&T Address and Contact (if signing
entity
other than AT&T Corp.)   AT&T Authorized Agent Information
(if applicable) o Primary Contact Name: Joe Robertson
Title: Director
Telephone: (760) 930-7675
Fax:      
Email: jrobertson@convera.com
Billing Address:
Street Address
City
State/Province Country
Domestic/International Zip Code       Name: First     Last
Company Name: Agency Company
Agent Address: Street Address
City
State/Province     Country
Domestic/International Zip Code
Telephone:      
Fax: Email:
Agent Code: Agent Authorization Code

     

This Service Order Attachment and the Schedules checked in the boxes below, are
part of the Agreement between Customer and AT&T referenced above. In the event
of conflict among the documents, the order of descending priority shall be this
Service Order Attachment, the Agreement’s general terms and conditions, and the
Service Guide.

The following Schedules are attached and made part of this Agreement. Please
check all that apply:

   

x AT&T Client Managed
Services
o Schedule 5 International
Service Terms
x Schedule 6 Pricing Schedule
o Schedule 7 Service Description
Insert


  o AT&T Managed Services
o Schedule 1 Professional
Services
oSchedule 3 Third Party
Software
o Schedule 5 International
Service Terms
o Schedule 6 Pricing Schedule
o Schedule 7 Service
Description

  o AT&T Enhanced Managed
Services
o Schedule 1 Professional
Services
o Schedule 2 Enhanced Managed
Services
o Schedule 3 Third Party Software
o Schedule 5 International Service
Terms
o Schedule 6 Pricing Schedule
o Schedule 7 Service Description
Insert
 
o If this box is checked, Service will not be delivered until Customer’s AT&T
backend circuits are provisioned. Customer will not have access to Customer
Space (Client Managed Services) or Customer servers (AT&T Managed and Enhanced
Managed Services) until such time. If AT&T grants Customer access prior to
completing provisioning of the Service, such access date will become the Service
Activation Date for Service.
Initial Service Period:
Twenty-four (24) months   Insert Initial Service Period:
Please Specify   Initial Service Period:
Please Specify  

           

      AGREED:    
CUSTOMER: Convera Corp.

 

        AGREED:  
AT&T CORP.      

              By:_______________________________  
By:_______________________________     (Authorized Signature)     (Authorized
Signature)     _________________________________  
_________________________________     (Typed or Printed Name)   (Typed or
Printed Name)     _________________________________  
_________________________________     (Title)   (Title)    
_________________________________   _________________________________    
(Date)    (Date)   




AT&T and Customer Proprietary
AT&T Enterprise Hosting Service
Page 1 of 3

--------------------------------------------------------------------------------




AT&T MA Reference No. __________          

1.             THE SERVICE

AT&T will provide the Services designated on the Cover Page to Customer as
ordered under this Attachment. The service descriptions and other provisions
relating to the Services will be as set forth in this Attachment, the
Agreement’s general terms and conditions, and the appropriate sections of the
Service Guide. Pricing is set forth in the Pricing Schedule.

2.             DEFINITIONS

Capitalized terms used but not defined in this Attachment are defined elsewhere
in the Agreement.

A.  “Effective Date” is the date on which the last party signs this Attachment.

B.  “Equipment” means AT&T provided equipment, Customer provided equipment and
Purchased Equipment.

C.  “Initial Service Period” is the Period of Service stated on the first page
of this Attachment. The Initial Service Period begins on the Service Activation
Date of each Service Component or the date specified by AT&T for phased
installations.

D.  “Purchased Equipment” means equipment sold under this Attachment by AT&T or
its suppliers to Customer.

E.  “Service Activation Date” for each Service is either the Implementation Date
(AT&T Managed Services), the Site Readiness Date (Client Managed Services), or
the Production Ready Date (Enhanced Managed Services).

F.  “Service Guide” consists of the standard AT&T service descriptions and other
provisions, as revised by AT&T from time to time, relating to Service offered
under this Attachment. The Service Guide is located at
http://www.att.com/abs/serviceguide or at such other address as AT&T may specify
by posting or email notice.

G.  “Service Period” is the Initial Service Period plus all Renewal Service
Periods for each Service Component.

3.             PRICING, BILLING AND ORDERING

A.  Any discounts and stabilized prices applicable to the Service during the
Service Period are shown in the Pricing Schedules.

B.  Unless otherwise specified on the Pricing Schedule, billing for any Service
Customer orders under this Attachment begins on the Service Activation Date of
the Service.

C. During the Service Period, AT&T may, upon prior written notice to Customer,
increase the price of any electricity or power related element of Service. Each
such price increase will be directly attributable to AT&T’s electricity or power
cost increases and will not exceed 5% of the monthly recurring charge for the
then current Services under this Attachment.

4.             TERM AND TERMINATION

A.  The term of this Attachment (“Attachment Term”) shall begin on the Effective
Date and continue through the end of the applicable Service Period for the last
remaining Service Component. The Initial Service Period shall be extended for
additional consecutive 1-year Renewal Service Periods, unless either party
notifies the other of its desire to not renew, as follows: (i) in the case of
Client Managed Services or AT&T Managed Services, the party that does not wish
to renew must provide notice to the other party no later than thirty (30) days
before the last day of the applicable Initial or Renewal Service Period; and
(ii) in the case of Enhanced Managed Services, the party that does not wish to
renew must provide notice to the other party no later than one hundred twenty
(120) days before the last day of the applicable Initial or Renewal Service
Period.

B.  If Customer fails to rectify a violation of the AT&T Acceptable Use Policy
(“AUP”) within ten (10) days after receiving notice thereof from AT&T, then AT&T
may terminate this Attachment or suspend Service, except that Service may be
suspended without notice (i) in response to a court order or government demand,
or (ii) if AT&T determines, in its reasonable discretion, that the violation is
likely to cause AT&T to be in violation of law or expose AT&T to irreparable
harm or cause harm to the integrity or normal operation of AT&T’s network or
AT&T’s ability to provide services to customers.

C.  AT&T may discontinue providing the Service to the public (including
Customer), upon twelve (12) months written notice, or a Service Component, upon
one hundred twenty (120) days written notice.

D.  In the event of a termination of the Service, in whole or in part, during
the Attachment Term, either by Customer for its convenience or by AT&T as
permitted for cause under the Agreement, then Customer must provide AT&T at
least sixty (60) days’ prior written notice (if Customer is the terminating
party), and, pay: (i) all charges incurred as of the effective date of
termination, (ii) waived installation charges for Service Components which have
not met the applicable minimum retention period (specified in this Attachment or
the Service Guide) as of the termination date, (iii) all third party charges
incurred by AT&T due to the termination, (iv) the remaining charges associated
with any AT&T Equipment and Purchased Equipment, and (v) a Termination Charge
equal to 50% of the scheduled payments for each of the months remaining in the
applicable Service Period and, for AT&T Managed and Enhanced Managed Services,
any additional Termination Charges described in the Schedules to this
Attachment.

5.             RESPONSIBILITIES OF THE PARTIES

A.  Customer agrees to be bound by and shall assure that Users comply with the
AUP. The AUP details the types of activities that are prohibited by Customer’s
or Users’ use of the Service, including but not limited to interfering with or
disrupting other network users, network services or network equipment. The AUP
may be revised from time to time, and is available for review at
http://www.ipservices.att.com/policy.cfm or at such other address as AT&T may
specify by posting or email notice. If Customer wishes to be notified of any AUP
modification, please visit such address and subscribe to the AUP modification
notification service.

B.  The service (including any software and equipment) is not fault-tolerant and
is therefore not intended for, and Customer assumes all risk associated with,
any application requiring fail-safe performance or where personal injury or
death or significant property or environmental damage could result.

C.  Customer is responsible for (i) selecting the Users that Customer permit to
access each Service; (ii) implementing appropriate terms, conditions, and
measures to ensure that all Users comply with the terms and conditions of this
Agreement; (iii) providing, training, copying, installing and distributing any
notices or software (and updates, if any) to Users; and (iv) billing and
collecting any amounts Customer elects to charge




AT&T and Customer Proprietary
AT&T Enterprise Hosting Service
Page 2 of 3

--------------------------------------------------------------------------------




AT&T MA Reference No. __________          

Users in connection with such Service. Except to the extent that Customer orders
help desk services from AT&T, AT&T will not provide support directly to or
interface with any User.

D.  Neither party will provide the other with any Content or software that such
party knows or should have reason to know contains any virus or destructive
element. Each party will notify the other as to the existence of any such virus
or destructive element immediately upon discovery thereof, and each party will
have the right to take steps it deems appropriate to eliminate the virus or
destructive element.

E.  AT&T may perform routine scheduled security maintenance and/or unscheduled
security audits of all network connections on Equipment within the Data Center
used to provide the Service. AT&T will promptly notify Customer in the event of
any disruption of the Service resulting from these security activities.

F.  Except for domain names expressly registered in Customer’s name, all IP
addresses, AT&T-based domain names and telephone numbers shall remain, at all
times, property of AT&T and shall be non-transferable and Customer shall have no
right to use same upon termination or expiration of this Attachment.

G. For AT&T Monitoring Services and Enhanced Managed Services, AT&T may suggest
certain performance improvements, modifications or upgrades to enhance the
performance of the Service (“Performance Upgrades”). Any such Performance
Upgrades are recommendations only and the decision to implement is at Customer’s
discretion and risk. Performance Upgrades may have a one-time and/or monthly
cost associated with them.

H.  AT&T will use reasonable commercial efforts in providing the Service.
However, AT&T does not guarantee network security, the prevention of
unauthorized access, the integrity of any data which is backed up, stored or
subject to load balancing, or the successful or ongoing registration of any
requested domain names.

6.             FACILITIES, EQUIPMENT AND SOFTWARE

A.  All ownership interest in all facilities and associated Equipment provided
by a party shall at all times remain with that party. If any Customer Equipment
or Customer Software is used to provide the Service, Customer grants AT&T a
personal, non-transferable and non-exclusive license to use such Customer
Equipment or Customer Software in the manner necessary to provide the Service.

B.  Equipment, if any, will be subject to the terms, conditions and licenses set
forth in this Attachment. Customer Equipment shall not be removed, relocated,
modified, interfered with, or attached to non-AT&T Equipment by Customer without
prior written authorization from AT&T, which authorization will not be
unreasonably withheld.

C.  Title to and risk of loss of Purchased Equipment will pass to Customer as of
the date the Purchased Equipment is delivered to the Data Center. AT&T retains a
purchase money security interest in each item of Purchased Equipment until
Customer pays for it in full. Customer agrees to execute financing statements
required to enable AT&T to file and perfect AT&T’s security interest in such
Purchased Equipment.

D.  Upon sixty (60) days’ prior written notice if for AT&T’s convenience, or
with as much notice as may be feasible in the event of an emergency, AT&T may
require Customer (at AT&T’s expense) to relocate Equipment to the next nearest
Space or Data Center; provided, however, that the site of re-location shall
afford comparable environmental conditions and accessibility to Equipment.
Customer may provide AT&T sixty (60) days written notice of Customer’s request
to relocate Customer Equipment or Equipment, which relocation will be at
Customer’s expense.

E. AT&T shall not be responsible for the maintenance or repair of software,
facilities, or Equipment that AT&T does not furnish.

F.  All Purchased Equipment and Third Party Software provided under this
Attachment is provided on an “as is” basis, except that AT&T will pass through
to Customer any warranties available from its Purchased Equipment and Third
Party Software suppliers, to the extent that AT&T is permitted to do so under
its contracts with those suppliers. In addition, no maintenance, repair or other
support is provided for Purchased Equipment or Third Party Software, except as
expressly stated in the Service Guide or the terms and conditions provided with
the Third Party Software, respectively.

G. If Customer contracts with other companies (“Third Party Vendors”) to provide
maintenance services for Customer Equipment and Customer Software, AT&T shall,
if Customer requests and provides a letter of agency prior to the Service
Activation Date, make reasonable efforts to refer Out-of-Scope Troubles
identified by AT&T or Customer to the appropriate Third Party Vendor. Customer
shall maintain full responsibility for the performance and costs of the Third
Party Vendors. AT&T is not responsible for any adverse impacts on the Services
due to a failure of Third Party Vendor(s) to perform maintenance services.

7.             INTELLECTUAL PROPERTY RIGHTS

All Intellectual Property made, conceived or devised by AT&T and provided or
made available to Customer shall be and remain the sole and exclusive property
of AT&T.

8.             CUSTOMER SPACE USAGE IN THE IDC

A. Client Managed Services may include AT&T Equipment or Customer Equipment
collocated in an IDC.

B.    Customer accepts the Space in its “as is” condition and acknowledges that
AT&T has no obligation to make alterations, improvements, additions, decorations
or changes within the Space, except to the extent required to conform to the
standard physical space and electrical power configurations in effect for the
IDC.

C. Customer will keep the Space tidy and free of any debris and clutter and will
maintain the Space in compliance with any related IDC policies and any
governmental laws and regulations, including any fire codes. If Customer fails
to do so, AT&T, at Customer’s expense, may take any necessary corrective
measures.

D.  Upon termination or expiration of this Attachment, Customer shall leave the
Space in as good condition, normal wear and tear excepted, as it was at the
Service Activation Date, and Customer shall remove any Customer Equipment and
other Customer property from the Space.

E.  Customer shall not make physical alternations or modifications to the Space,
without prior written permission from AT&T. AT&T may suspend or terminate, in
whole or in part, Customer’s Service or this Attachment immediately upon any
such violations.




AT&T and Customer Proprietary
AT&T Enterprise Hosting Service
Page 3 of 3

--------------------------------------------------------------------------------